IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                       No. 00-41435
                                     Summary Calendar

VINCENT LILLY,

                                                            Plaintiff-Appellant,
                                             versus
CHUCK BISCOE Etc. ET AL.,

                                                            Defendants,

CHUCK BISCOE, Assistant Warden, Beto I;
DANNY HORTON, Assistant Warden, Beto I;
BOBBY WARREN, Assistant Regional Director,
Texas Department of Criminal Justice-Institutional Division;
M. TIMMONS, Classification Case Manager, Beto I,
                                                            Defendants-Appellees.
                ____________________________________________

                    Appeal from the United States District Court
                         for the Eastern District of Texas
                             USDC No. 6:00-CV-215
                ____________________________________________
                                  July 31, 2001

Before POLITZ, WIENER, and PARKER, Circuit Judges.

PER CURIAM:*

       Vincent Lilly, Texas prisoner #467486, appeals the dismissal of his 42 U.S.C.
§ 1983 complaint as frivolous and for failure to state a claim pursuant to 28 U.S.C.

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
§ 1915(e)(2)(B)(i) & (ii). He contends that his due process rights were violated
when he was not given the opportunity to be present at his custody reclassification

hearing. He missed three scheduled hearings; the first two were continued because

of his absence. A prison inmate does not have a protectable liberty or property
interest in custodial classification hearings.1 Lilly therefore has not and cannot state

a cognizable claim under 42 U.S.C. § 1983 on this basis.

        Lilly invokes the eighth amendment and contends that prison officials were

deliberately indifferent to his personal property because his return to medium
custody allegedly resulted in the theft of his cell contents by prison gang members.
Unfortunately for Lilly, he has not and cannot state a claim under the eighth
amendment for deliberate indifference to the security of his property.2 In addition,

his claim fails because "[t]he Due Process Clause is not implicated by a state
official's negligent act causing unintended loss of property, . . . and even intentional

destruction of an inmate's property does not raise a constitutional claim if an
adequate post-deprivation remedy exists."3 Texas provides adequate
postdeprivation remedies.4 This claim also is not cognizable under 42 U.S.C. §

1983.




        1
         Wilson v. Budney, 976 F.2d 957 (5th Cir. 1992).
        2
         Farmer v. Brennan, 511 U.S. 825 (1994).
        3
        Simmons v. Poppell, 837 F.2d 1243 (5th Cir. 1988) (citing Daniels v. Williams, 474 U.S.
327 (1986), and Hudson v. Palmer, 468 U.S. 517 (1984)).
        4
         Martin v. Dallas County, 822 F.2d 553 (5th Cir. 1987).

                                                2
      This appeal is frivolous and accordingly it is DISMISSED. See 5th Cir.
R. 42.2




                                        3